DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/694,976 filed on November 25,2019, amendment presented on February 24, 2021 which amends claims 21-24 and presents arguments, is hereby acknowledged. Claims 21-32 are currently pending and subject to examination.

      The double patenting rejection has been overcome in light of the terminal disclaimer, filed February 24, 2021, which has been approved.

Terminal Disclaimer
3.       The Terminal Disclaimer filed on 02/24/2021 and approved on 02/24/2021 in related Prior Patent No. 10,491,537.

Response to Arguments
4.        Applicant’s claim amendment and arguments, filed in the response dated February 24, 2021 regarding the rejections of claims 21-24 under 35 USC § 101 have been fully considered and are persuasive. All outstanding rejections of claims 21-24 under 35 USC § 101 are hereby withdrawn.

                     
                      EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
5.        The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
            With Regards to the Applicant’s remarks dated February 24, 2021:
            Claims 21-32 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of following limitations specified in independent claims 21, 25 and 29.
       The closest prior art of record is US 2012/0223951 A1 issued to Dunn which teaches assigning weights to tenants and the message types based on the tenant hierarchies (Dunn: [paragraph 0052-0053, 0379-0380]), assigned weights are dynamically scaled based on changes multiple dimensions associated with the tenants and the message types (Dunn: [paragraph 0339-0340, 0357-0360]).
        The closest prior art of record is 2013/0337789 A1 issued to Johnson which teaches processing a common queue of snapshots received from a device and the thread can place the snapshot back on a queue for thread processing for another sought criteria after marking the queue entry as having been processed for one particular subset (Johnson: [paragraph 0399]).
       The newly discovered prior art reference Rao et al. (US 2011/0258275 A1) which teaches the group interaction type associated with the one of a plurality of social groups is managed group and the user type associated with the one member and the new 
     Therefore, the Examiner agrees that the limitations of the independent claims 21, 25 and 29, within its environment, is allowable subject matter over the prior art, in light of the specification.
      Because claims 23-24 depend directly or indirectly on claim 21, claims 26-28 depend directly or indirectly on claim 25 and claims 30-32 depend directly or indirectly on claim 29, these claims are considered allowable for at least the same reasons noted above with respect to claims 21, 25 and 29.            
      In further the applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the prosecution history and/or the substance of applicant's remarks filed in parent application (14/526,159) in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.